Citation Nr: 0707623	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected tinnitus, to include 
entitlement to a separate 10 percent evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1961 to January 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In March 2003, 
the veteran timely disagreed with the denial of an evaluation 
in excess of 10 percent for tinnitus.  After the RO issued a 
statement of the case in April 2004, the veteran submitted a 
timely substantive appeal.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002-05); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  In a rating 
action issued to the veteran in November 1997, service 
connection for tinnitus was granted, and a 10 percent 
disability rating was assigned under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Thereafter, in February 2003, the 
veteran submitted a claim for an evaluation in excess of 10 
percent for service-connected bilateral tinnitus.  The 
veteran has appealed the denial of that claim.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003 versions of Diagnostic Code 6260 required that VA assign 
dual 10-percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  The stay included this claim.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349, 
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The provisions of the Veterans Claims Assistance Act (VCAA) 
have no effect on an appeal, such as in the instant case, 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).  No further discussion of 
the VCAA is required.

The Board notes that the veteran argues only that he is 
entitled to a schedular 10 percent evaluation for each ear 
for tinnitus.  The record does not suggest that the veteran 
seeks an evaluation in excess of 10 percent for tinnitus on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
evidence of record does not include any evidence that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual or exceptional in nature, since VA interprets the 
criteria for evaluation of tinnitus as encompassing both 
unilateral and bilateral tinnitus.  Therefore, the Board is 
not required to address whether the veteran is entitled to an 
evaluation in excess of 10 percent for tinnitus on an 
extraschedular basis, and has no jurisdiction to address the 
issue in the first instance.  See 38 C.F.R. § 3.321(b)(1); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).




ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


